         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 1 of 16



                      UNITED STATES DISTRICT COURT
            FOR THE DISTRICT OF MARYLAND - NORTHERN DIVISION

JANET MORRISSEY                           )
     22052 Holiday Drive                  )
     Smithsburg, Maryland 21783           )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )               Case No.        21-899
                                                                        __________________
                                          )
CES COMPUTER ENHANCEMENT                  )
SYSTEMS, INC.                             )
      Resident Agent:                     )
      Richard V. Robertson                )
      1530 Tilco Drive                    )
      Unit C                              )
      Frederick, Maryland 21701           )
                                          )
-and-                                     )
                                          )
RICHARD ROBERTSON                         )
      1530 Tilco Drive                    )
      Unit C                              )
      Frederick, Maryland 21701           )
                                          )
      Defendants.                         )
__________________________________________)

                      COMPLAINT & DEMAND FOR JURY TRIAL

       Plaintiff Janet Morrissey (“Plaintiff” and/or “Ms. Morrissey”), by and through her

undersigned counsel, hereby sues Defendant CES Computer Enhancement Systems, Inc. (“CES”),

and Defendant Richard Robertson (“Mr. Robertson” or “Robertson”) (together, Defendants CES and

Robertson, are known as “Defendants”), and alleges as follows:

                             PARTIES, JURISDICTION AND VENUE




                                               1
             Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 2 of 16



        1.       Plaintiff Janet Morrissey is an individual who resides in Washington County,

Maryland. Ms. Morrissey was an employee of Defendants CES and Mr. Robertson.

        2.       Defendant CES Computer Enhancement Systems, Inc. is a corporation formed under

the laws of Maryland with a principal place of business in Frederick, Maryland. Defendant CES

provides information technology assistance for businesses in Maryland, Virginia, West Virginia, and

Pennsylvania.

        3.       Defendant Richard Robertson is a resident of the State of Maryland. Mr. Robertson

is the owner and operator of Defendant CES. At all times relevant to the facts and claims made in

the instant Complaint, Mr. Robertson was acting in his individual capacity or as an authorized agent

and/or employee of Defendant CES.

        4.       This Court has jurisdiction of this action pursuant to 29 U.S.C. § § 201-2019 and 28

U.S.C. § 1331 because this action arises under the Constitution, laws, or treaties of the United States.

This Court also has jurisdiction over Ms. Morrissey’s state law claims pursuant to 28 U.S.C. § 1367.

        5.       This Court has personal jurisdiction over Defendants because they do a substantial

amount of business in the State of Maryland, work in the State of Maryland and/or have committed

torts against Ms. Morrissey in the State of Maryland.

        6.       Venue lies in this District pursuant to 28 U.S.C. § 1391 because Defendants reside

in this District, do business in this District and/or because the events giving rise to these claims

occurred in this District.




                                                   2
            Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 3 of 16



                                FACTS COMMON TO ALL COUNTS

       7.       Defendant CES offers its clients: (a) computer systems diagnostics; (b) network

management services; (c) data management services; (d) installation and management of hyper-

convergence technology; (e) development of disaster recovery plans; (f) forensic and data recovery;

(g) off-site data backup; (h) security solutions, including security risk assessments, HIPAA

compliance risk evaluations, and Payment Card Industry compliance evaluations; (i) sales of

surveillance equipment; and (j) demonstrations of smart-board technology products.

       8.       In 2018, Mr. Robertson recruited Ms. Morrissey to work for CES. Ms. Morrissey

began her full-time employment with CES and Mr. Robertson on or about October 8, 2018. Before

beginning employment, Robertson did not reveal to Ms. Morrissey the significant amount of

overtime that Robertson expected her to work.

       9.       Ms. Morrissey’s starting salary at CES was $40,000/year, or $20.00/hour. During the

course of her employment, Ms. Morrissey earned performance-based bonuses and accrued leave, and

was to be paid commissions for sales. At the end of her employment, Ms. Morrissey’s salary was

approximately $44,000/year, or $22.00/hour, exclusive of her performance-based bonuses, accrued

leave, and commissions for sales.

       10.      CES, at Robertson’s directive, placed a burdensome and unreasonable workload on

its employees, particularly on Ms. Morrissey. Ms. Morrissey routinely worked far in excess of forty

(40) hours per week during her employment at CES. CES did not pay Ms. Morrissey for this

overtime. Upon information and belief, other employees at CES also worked more than 40 hours per

week, but were not paid overtime.




                                                 3
         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 4 of 16



       11.     Ms. Morrissey typically arrived at work at approximately 8:00 a.m. and routinely left

the office after 8:00 p.m. during weekdays, and also worked at home or in the office on the

weekends. Mr. Morrissey routinely worked both Saturday and Sunday.

       12.     Ms. Morrissey was required to work overtime because CES was regularly under-

staffed, and because the volume of her workload was too great to complete during normal, weekday

business hours. Robertson verbally reprimanded Ms. Morrissey if, in his opinion, she did not work

enough overtime.

       13.     Defendant CES was aware that Ms. Morrissey’s workload and job responsibilities

were excessive. Ms. Morrissey occasionally discussed her exhausting workload with Robertson and

other employees of CES.

       14.     Ms. Morrissey received positive feedback from Robertson during the course of her

employment, and in fact, made the highest number of network sales in CES’ history prior to her

termination.

       15.     Robertson did not allow Ms. Morrissey to clock-in or clock-out each day. Instead,

Robertson ordered her to indicate, in the online time portal, that she worked 80 hours each pay

period regardless of the actual number of hours that she worked. Accordingly, Ms. Morrissey’s

paystubs do not accurately reflect the number of hours that she worked each pay period.

       16.     Defendant CES, by and through Mr. Robertson, terminated Ms. Morrissey’s

employment on December 31, 2020. Accordingly, Ms. Morrissey worked for Defendants CES and

Mr. Robertson for over two (2) years.




                                                 4
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 5 of 16



                                      COUNT ONE
               VIOLATION OF FAIR LABOR STANDARDS ACT, 29 U.S.C. § 207(a)(1)

        17.     Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

        18.     Defendants are “employer[s]” as is defined under the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 203(d) because they are persons acting “directly or indirectly in the interest

of an employer in relation to an employee.”

        19.     Defendants are “engaged in commerce” as are defined under FLSA, 29 U.S.C. §

203(b) because they transact business among the several States or between any State and any place

outside thereof.

        20.     Further, the gross revenues of the Defendants during the two years prior to her

termination were more than $500,000.00 annually.

        21.     Ms. Morrisey is an “employee” as is defined under FLSA, 29 U.S.C. § 203(e) because

she worked for Defendants at all times relevant to the Complaint.

        22.     Pursuant to FLSA, 29 U.S.C. § 207(a), no employer shall employ an employee for

a workweek longer than 40 hours, unless the employee receives excess compensation for the hours

worked above the regular workweek.

        23.     From the beginning of her employment in October 2018, to her termination by

Defendants on December 31, 2020, Ms. Morrissey regularly worked in excess of forty (40) hours per

workweek and, on average, worked approximately twenty-eight (28) hours of overtime per week.

Specifically, Ms. Morrissey worked approximately twenty (20) hours of overtime during the week

and worked approximately eight (8) hours of overtime on weekends.



                                                 5
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 6 of 16


       24.     During Ms. Morrissey’s employment, Defendants failed to pay her any overtime (one

and one-half times the regular rate at which she was employed) in direct violation of 29 U.S.C. §

207(a)(1).

       25.     Moreover, pursuant to 29 U.S.C. § 211(c) and 29 C.F.R. § 516.2, every employer is

required to maintain and preserve payroll or other records containing hours worked each workday

and total hours worked each workweek by its employees. Upon information and belief, Defendants

violated the FLSA because they not keep accurate records of the amount of hours that Ms. Morrissey

worked. In fact, Robertson refused to allow Ms. Morrissey to clock-in and out so as to keep accurate

records of her time and reprimanded Ms. Morrissey for clocking in and out during one benefit period

of her employment.

       26.     Pursuant to the FLSA, 29 U.S.C. § 215(a)(2), and § 216(b), Ms. Morrissey has a

private right of action relating to Defendants’ violation described herein. Pursuant to the FLSA, 29

U.S.C.§ 216(b), Ms. Morrissey shall, in addition to any judgment awarded to her, recover her

reasonable attorney’s fees from Defendants, and the costs of this action.

       27.     Ms. Morrissey has been damaged as a direct result of Defendants’ violation of FLSA

and the Code of Federal Regulations.

       WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant CES and Mr.

Robertson, jointly and severally, for compensatory damages, liquidated damages under 29 U.S.C.

§ 216(b), pre and post-judgment interest, costs, reasonable attorneys’ fees, and any other relief this

Court deems appropriate, in an amount exceeding $75,000.00.




                                                  6
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 7 of 16


                                     COUNT TWO
               VIOLATION OF MD. CODE ANN. LAB. & EMPL. § 3-415 AND § 3-420

        28.     Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

        29.     Defendants are “employer[s]” as is defined under M D. CODE ANN. LAB. & EMPL. §

3-401(b) because they are persons acting “directly or indirectly in the interest of another employer

with an employee.”

        30.     Further, upon information and belief, the gross revenues of Defendants during the two

years prior to her termination were more than $500,000.00 annually.

        31.     Ms. Morrissey is an employee under the Maryland Wage and Hour Law because she

was hired by the Defendants, and worked at their main office, in Frederick, Maryland.

        32.     Pursuant to MD. CODE ANN. LAB. & EMPL. § 3-415 and § 3-420, Defendants were

required to pay Ms. Morrissey “at least 1.5 times the usual hourly wage” for every hour worked

in a given workweek over forty hours.

        33.     From the beginning of her employment in October 2018, to her termination by

Defendants on December 31, 2020, Ms. Morrissey regularly worked far in excess of forty (40) hours

per workweek, and on average, worked approximately twenty-eight (28) hours of overtime per week.

Specifically, Ms. Morrissey worked approximately twenty (20) hours of overtime during the week

and worked approximately an additional eight (8) hours of overtime on weekends.

        34.     During Ms. Morrissey’s employment, Defendants failed to pay her any overtime in

direct violation of MD. CODE ANN. LAB. & EMPL. § 3-415 and § 3-420.




                                                  7
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 8 of 16


        35.     Pursuant to MD. CODE ANN. LAB. & EMPL. § 3-427, Ms. Morrissey has a private right

of action relating to Defendants’ violation described herein. Pursuant to M D. CODE ANN. LAB. &

EMPL. § 3-427(d), Ms. Morrissey shall, in addition to any judgment awarded to her, recover her

reasonable attorney’s fees from Defendants, and the costs of this action.

        36.     Ms. Morrissey has been damaged as a direct result of Defendants’ violation of

Defendant’s violation of the Labor and Employment Article of the Maryland Code.

        WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant CES and Mr.

Robertson, jointly and severally, for compensatory damages, liquidated damages, pre and post-

judgment interest, costs, reasonable attorneys’ fees, and any other relief this Court deems

appropriate, in an amount exceeding $75,000.00.

                                    COUNT THREE
               VIOLATION OF MD. CODE ANN. LAB. & EMPL. § 3-502 AND § 3-505

        37.     Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

        38.     Defendants are “employer[s]” under MD. CODE ANN. LAB. & EMPL. § 3-501(b)

because they employed Ms. Morrissey in the State of Maryland.

        39.     Ms. Morrissey is an employee under MD. CODE ANN. LAB. & EMPL. § 3-502 and §

3-505 because the Defendants had the ability to direct Ms. Morrissey both in the performance of her

work and in the manner in which her work was to be done.

        40.     Pursuant to MD. CODE ANN. LAB. & EMPL. §3-502(1)(ii), Defendants were required

to pay Ms. Morrissey “at least once in every two weeks or twice in each month.”




                                                 8
         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 9 of 16

       41.     Defendants were also required to pay Ms. Morrissey “all wages due for work that

the employee performed before the termination of employment, on or before the day on which the

employee would have been paid wages” if not for the termination under M D. CODE ANN. LAB. &

EMPL. § 3-505( a).

       42.     Ms. Morrissey’s employment agreement with Defendants obligated Defendants to

pay her commissions based on 18% of net profit of hardware sales and 12% per billable hour rate

for service-related sales which she made. See Exhibit A.

       43.     In her more than two years of employment with Defendants, Ms. Morrissey earned

commissions for which she was not paid.

       44.     In fact, for example, during the course of Ms. Morrissey’s employment, Defendant

CES, at Robertson’s direction, reclassified payments previous noted of Ms. Morrissey’s paystubs

as a “bonus” to a “commission” so as to give the appearance that Defendants had paid Ms. Morrissey

a portion of her earned commissions when, in fact, Defendants had not paid her for the same.

       45.     The commissions demanded by Ms. Morrissey pursuant to this suit were earned and

did not have any outstanding, unmet requirements.

       46.     During Ms. Morrissey’s employment, and after her termination, Defendants failed

to pay her earned commissions in direct violation of M D. CODE ANN. LAB. & EMPL. § 3-502 and §3-

505.

       47.     Pursuant to MD. CODE ANN. LAB. & EMPL. § 3-507.2(a), Ms. Morrissey has a private

right of action relating to Defendants’ violation described herein. Pursuant to M D. CODE ANN. LAB.

& EMPL. § 3-507.2(b), Ms. Morrissey is entitled to and seeks treble damages not exceeding three

times the wage, as well as her reasonable attorney’s fees and the costs of this action from the

Defendants.

       48.     Ms. Morrissey has been damaged as a direct result of Defendants’ violation of M D.


                                                9
         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 10 of 16

CODE ANN. LAB. & EMPL. § 3-502 AND § 3-505.

        WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant CES and Mr.

Robertson, jointly and severally, for compensatory damages, treble damages, pre and post-judgment

interest, costs, reasonable attorneys’ fees, and any other relief this Court deems appropriate, in an

amount exceeding $75,000.00.
                                       COUNT FOUR
                      VIOLATION OF MD. CODE ANN. LAB. & EMPL. § 3-505

        49.     Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

        50.     Under MD. CODE ANN. LAB. & EMPL. § 3-505(b)(1) and (b)(2), Defendants were

prohibited from withholding Ms. Morrissey’s accrued leave upon her termination unless Defendants

had a written policy granting Defendants the right to withhold accrued leave, and unless Defendants

communicated such a written policy to Ms. Morrissey at the time of her hiring.

        51.     At her hiring, Defendants did not have a written policy addressing the circumstances

under which CES would withhold accrued leave from an employee and/or never communicated such

policy to Ms. Morrissey.

        52.     Since Defendants failed to follow the above conditions for withholding accrued leave,

Defendants were required to pay Ms. Morrissey “all wages due for work that the employee

performed before the termination of employment, on or before the day on which the employee would

have been paid wages” if not for the termination under M D. CODE ANN. LAB. & EMPL. § 3-505(a).
        53.     Prior to her termination by Defendants on December 31, 2020, Ms. Morrissey had

a total of forty (40) accrued, unused vacation hours.




                                                 10
         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 11 of 16

        54.     Defendants failed to pay Ms. Morrissey any of her accrued vacation in direct violation

of MD. CODE ANN. LAB. & EMPL. § 3-505(a).

        55.     Pursuant to MD. CODE ANN. LAB. & EMPL § 3-507.2(a), Ms. Morrissey has a private

right of action relating to Defendants’ violation describe herein. Pursuant to M D. CODE ANN. LAB.

& EMPL § 3-507.2(b), Ms. Morrissey is entitled to and seeks treble damages not exceeding three

times the wage. Under MD. CODE ANN. LAB. & EMPL. § 3-507.2(b) Ms. Morrissey shall also, in

addition to any judgment awarded to her, recover her reasonable attorney’s fees from Defendants,

and the costs of this action.

        56.     Ms. Morrissey has been damaged as a direct result of Defendants’ violation of M D.

CODE ANN. LAB. & EMPL § 3-505(a).

        WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant CES and Mr.

Robertson, jointly and severally, for compensatory damages, treble damages, pre and post-judgment

interest, costs, reasonable attorney’s fees, and any other relief this Court deems appropriate.


                                          COUNT FIVE
                                      BREACH OF CONTRACT

        57.     Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

        58.     Ms. Morrissey and Defendants entered into an employment agreement (the

“Agreement”) on or about October 8, 2020, a copy of which is attached to this Complaint as Exhibit

A.

        59.     Under the terms of the Agreement, Defendants promised to pay Ms. Morrissey a

salary which included commissions “at a rate of 18% of net profit of hardware sales and 12% per

billable hour rate for service (labor) related sales.” Exhibit A at “Salary.”




                                                 11
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 12 of 16

         60.    As an employee, Ms. Morrissey satisfied her essential duties under the terms of the

Agreement and received positive feedback from Robertson.

         61.    Defendants materially breached the terms of the Agreement by both refusing and

failing to pay Ms. Morrissey the entire amount of her commissions due under the Agreement.

         62.    Ms. Morrissey suffered damages as a result of the breach by Defendants.

         WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendants CES and

Mr. Robertson, jointly and severally, for compensatory damages, pre and post-judgment interest,

costs, and any other relief this Court deems appropriate.

                                           COUNT SIX
                                       UNJUST ENRICHMENT

         63.    Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

         64.    Ms. Morrissey and Defendants entered into an employment agreement (the

“Agreement”) on or about October 8, 2020, a copy of which is attached to this Complaint as Exhibit

A.

         65.    Under the terms of the Agreement, Defendants promised to pay Ms. Morrissey a salary

which included commissions “at a rate of 18% of net profit of hardware sales and 12% per billable

hour rate for service (labor) related sales.” Exhibit A at “Salary.”

         66.    Ms. Morrissey’s record-breaking sales conferred a benefit upon Defendants.

         67.    Defendants were aware of, and had knowledge of, the benefits conferred upon the

Defendants by Ms. Morrissey during her employment and she received praise from Robertson for

making these sales.




                                                 12
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 13 of 16

         68.    Defendants materially breached the terms of the Agreement by withholding Ms.

Morrissey’s commissions.

         69.    Defendants’ acceptance and retention of Ms. Morrissey’s commissions make it

inequitable for Defendants to retain these benefits without paying Ms. Morrrissey her commissions.

         WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendants CES and

Mr. Robertson, jointly and severally, for compensatory damages, pre and post-judgment interest,

costs, and any other relief this Court deems appropriate.

                                        COUNT SEVEN
                                     PROMISSORY ESTOPPEL

         70.    Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein

         71.    Robertson promised Ms. Morrissey on or about the date of her hiring on October 8,

2020, that Ms. Morrissey would earn two weeks of accrued vacation as an employee. Based on this

promise, Ms. Morrissey reasonably expected that she would receive accrued vacation as compensation

for her employment.

         72.    Also, Robertson promised Ms. Morrissey on or about the date of her hiring on October

8, 2020, that Ms. Morrissey would earn commissions for her sales. Based on this promise, Ms.

Morrissey reasonably expected that she would be paid commission for her sales as compensation for

her employment.

         73.    Upon the termination of her employment on December 31, 2020, Ms. Morrissey had

accrued 40 hours of vacation. Defendant did not pay Ms. Morrissey any of her vacation upon Ms.

Morrissey’s termination.

         74.    At the termination of her employment on December 31, 2020, Ms. Morrissey had

earned commissions for her sales for which she had not been paid.



                                                 13
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 14 of 16

         75.    The resulting detriment to Ms. Morrissey can only be avoided by the enforcement

of Defendants’ promises.

         76.    As a result of Defendants’ failure to fulfill their promisees, Ms. Morrissey has suffered

damages in the amount of forty (40) hours in unpaid accrued vacation, and earned, but unpaid

commissions.

         WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendants CES and

Mr. Robertson, jointly and severally, for compensatory damages, pre and post-judgment interest,

costs,, and any other relief this Court deems appropriate.

                                              COUNT EIGHT
                                                ASSAULT

         77.    Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

         78.    On the day she was terminated, December 31, 2020, Robertson entered Ms.

Morrissey’s office with her final paycheck and began berating Ms. Morrissey after giving her the

check.

         79.    Frightened by his behavior, Ms. Morrissey fled from her office to the reception desk

to return her office key before she left the work premises.

         80.    As Ms. Morrissey handed the office key to the receptionist, Robertson, who had

followed Ms. Morrissey out of her office, forcefully reached for Ms. Morrissey’s right wrist with both

of his hands in an effort to seize the key.

         81.    Ms. Morrissey felt frightened and threatened by Defendant Robertson who had the

apparent ability to do bodily harm to her and, in fact, did do bodily harm to her.

         82.    Defendant Robertson had the intent either to harm Ms. Morrissey or to put her in fear

of such harm.



                                                   14
          Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 15 of 16

         83     Ms. Morrissey had fear that Defendant Robertson would commit imminent harm to

her.

         84.    Defendant acted with actual malice, that is, with evil motive, intent to injure, or ill

will. Alternatively, Defendant acted without reason or justification in inflicting harm on Ms.

Morrissey.

         WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant Mr.

Robertson for compensatory damages, punitive damages in the amount of $75,000.00, pre and post-

judgment interest, costs, and any other relief this Court deems appropriate.

                                            COUNT NINE
                                             BATTERY

         85.    Ms. Morrissey incorporates and adopts by reference each of the foregoing allegations

as if alleged in full herein.

         86.    Defendant Robertson grabbed and twisted Ms. Morrissey’s right wrist as she was

leaving the work premises of CES following the termination of her employment on December 31,

2020, causing Ms. Morrissey to experience pain. Shaken and frightened, Ms. Morrissey relinquished

the key to Robertson and left the premises.

         87.    Defendant Robertson’s conduct constituted an intentional and harmful or offensive

touching of Ms. Morrissey.

         88.    Defendant acted with actual malice, that is, with evil motive, intent to injure, or ill

will. Alternatively, Defendant acted without reason or justification in inflicting harm on Ms.

Morrissey.

         WHEREFORE, Plaintiff Janet Morrissey demands judgment against Defendant Mr.

Robertson for compensatory damages, punitive damages in the amount of $75,000.00, pre and post-

judgment interest, costs, and any other relief this Court deems appropriate.



                                                  15
         Case 1:21-cv-00899-SAG Document 1 Filed 04/09/21 Page 16 of 16

                                   DEMAND FOR A JURY TRIAL

        Plaintiff Janet Morrissey demands a jury trial on all matters triable by right to a jury in this

case.



                                               Respectfully submitted,

                                               ____________/s/__________________
                                               Jacob I. Weddle, Esq., Bar. No. 28573
                                               Gordon & Simmons, LLC
                                               1050 Key Parkway, Suite 101
                                               Frederick, Maryland 21702
                                               (301) 662-9122 (office)
                                               (301) 698-0392 (fax)
                                               jweddle@gordonsimmons.com
                                               Counsel for Plaintiff Janet Morrissey




                                                  16
